Title: To Thomas Jefferson from A. Addis, 1 December 1806
From: Addis, A.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia December 1st: 1806
                        
                        The young Men of the City and County of Philadelphia of Democratic principles are desirous of availing
                            themselves of the present moment to testify their confidence in you and their affection for their Country—In common with
                            their senior fellow Citizens they have heard of your intention to retire from public duties, when your present period of
                            service shall have expired—It cannot be that the Author of the Declaration of American Independance—that one of the
                            Sages of the American Revolution, by means of whose Counsels a Nation was made free—that the friend and benefactor of his
                            Country; it cannot be that he will retire from the helm of State, before he has compleated the work of Patriotism and of
                            virtue.—Much, Sir, remains to be done although much has been accomplished.—The Hydra of Federalism has lost some of its
                            heads; but the Monster still has a being and still meditates mischief.—In this State so renowned for its principles, and
                            so stedfast in the cause of Republicanism we have been on the verge of ruin—Men who eat the bread of the People and who
                            have been raised to Stations of Trust and profit by your Administration, have conspired with our enemies against you and
                            the People.— 
                  Strange and incredible as it may appear it is not the less true that Men who have been raised to office by
                            Democratic ascendency and favour have combined with the enemies of our principles to prostrate the Democratic cause.—The
                            Slanderers and Vilifiers of your Character and your administration have been cherished and fostered by Officers of the
                            Federal Government and they have made a common cause against you, against your Friends, and the Friends of the rights of
                            Man.—The reign of terror and proscription is endeavoured to be revived, and the boasted right of freemen the Liberty of
                            the Press has been shackled—In such a State of things to whom can we appeal but to the Nation and to you?
                        The day you were advanced to the first office among freemen our grievances were numerous and afflicting—The
                            Colossus of Federalism had nearly bestrided our Country—The Work of reformation was instantaniously entered upon, and the
                            Monuments of oppression, raised by our enemy were seen to tremble, to moulder and to fall.
                        The energy of your principles can alone accomplish the work and chase the common enemies of Man from the
                            Temple of Liberty—Shall we be charged with amerity and a want of affection and respect in saying that an imperious duty
                            demands of you a continuance in office another Constitutional period? We trust Sir, that you will appreciate the motive
                            which wrung from us the declaration, and ascribe it to the ardour of youthfull Minds, glowing with the love of you, of
                            Liberty and their Country—
                        The day you ascended the Presidential Chair may be regarded as the epoch from which to date the real
                            establishment of the principles of 1776 and the liberty of our Country—We have seen you abridging the Power which the
                            Constitution delagated to the Office you occupy and exercising that only which was absolutely necessary—Such an example
                            of moderation and patriotism seldom or ever occurs in the history of Nations, and happy will America be if her chiefs
                            continue to pursue the policy which marks the features of your Administration—If ambition never supercedes the Love of
                            the People—If the Love of Power never distroys the love of liberty—If they never again resort to standing Armies, the instruments of a Tyrants vengeance and the bane of Civil Society.—
                        During your Administration the revenues of our Country have prospered beyond former example—We have acquired
                            Teritory without staining the sword with the blood of freemen.—The National Debt is now in a rapid course of extinction—Our infant Navy dictates Laws on the Coast of Savage Nations, and the American Flag has been triumphantly planted in the
                            City Derne.—
                        While Europe is convulsed by the calamites of War and the blood of our fellow Creatures stains the Sword of
                            Ambition and Tyranny, we repose in safety under the mild and efficient Government of a representative Democracy; and view,
                            not without commisseration, but with comparative consolation, the difference between their situation and our own—Convinced that under a Government of equal Laws we Shall continue to be secure against foreign enemies and domestic
                            Traitors.—
                        The American Nation requires peace as most congenial with our Character and Institutions, and to releive us
                            from a Debt the price of our Independence.—Incessant have been the efforts of our political enemies to draw the Nation
                            from its pacific attitude, that the plans which you have devised for the happiness of our Country may be rendered
                            abortive.—By your wisdom their schemes have been happily frustrated, and the same mind and heart that directed our
                            destinies may continue us in a State of tranquility and prosperity.
                        We look up to you, Sir, as our Sheet Anchor, and trust you will not abandon the Vessel of State while the
                            Tempest threatens—Under your auspicies we have prospered, Permit us then to intreat a continuance of your services, and
                            you will receive the best reward of the good, the approbation of the Vurtuous, the thanks of Freemen and the applause of a
                            whole Nation—
                        Permit us Dear Sir, to tender to you our Sincerest wishes for your health and happiness—
                        Signed for and on behalf of the Committee appointed by the Democratic Republican Young Men of the City and
                            County of Philadelphia.
                        
                            An. Addis Chairman of said Committee
                            Attest James Wilson, Secretary.
                        
                    